111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Louise N. GORDON, Appellant,v.Edward L. WINER;  Susan C. Rhode;  Moss & Barnett, aProfessional Association, Appellees.
No. 96-3124.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1997.Decided April 4, 1997.

Before MAGILL, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Louise N. Gordon appeals the district court's1 grant of summary judgment for the defendants in this diversity action for attorney malpractice and related claims.  The district court held that Gordon is collaterally estopped from relitigating issues previously decided in a Minnesota state court proceeding awarding an attorneys' lien against her.  Having reviewed the record and the parties' briefs, we conclude that the district court did not err in its grant of summary judgment.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Donald A. Alsop, United States District Judge for the District of Minnesota